        Case 2:19-cv-05633-HB Document 7 Filed 11/19/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: ZOSTAVAX (ZOSTER VACCINE        :     MDL NO. 2848
 LIVE) PRODUCTS LIABILITY               :
 LITIGATION                             :
 _____________________________          :
 THIS DOCUMENT RELATES TO:              :
                                        :
 MARITA DECARLO, et al.                 :
                                        :     CIVIL ACTION NO. 19-05633
                  v.                    :
                                        :
 MERCK & CO., INC., et al.              :     ___________________________


             MEMORANDUM IN SUPPORT OF PRETRIAL ORDER NO. 332

Bartle, J.                                             November 19, 2020

          This lawsuit involving Merck’s Zostavax vaccine named

as plaintiffs Marita DeCarlo and her spouse Ralph DeCarlo.            It

turns out that both spouses had been deceased for some time

before the complaint was filed in this Court on November 29,

2019.   Marita DeCarlo had died on October 24, 2018 and Ralph

DeCarlo had died on April 20, 2019.         On October 28, 2020 the

present motion was filed to substitute as plaintiff April McNab,

the surviving daughter of Marita DeCarlo, as the administrator

of her estate under New York law and to amend the complaint to

reflect this substitution.      Defendants oppose the motion.

          Rule 25(a) of the Federal Rules of Civil Procedure

provide that “if a party dies and the claim is not extinguished,

the court may order substitution of the proper party.           A motion

for substitution may be made by any party or by the decedent’s
       Case 2:19-cv-05633-HB Document 7 Filed 11/19/20 Page 2 of 2



successor or representative.”     Rule 25, however, does not apply

where the action was originally brought in the name of a person

who was already dead.    A lawsuit filed in the name of a decedent

is a nullity and cannot be revived after the fact by attempting

to substitute a successor or legal representative as the

plaintiff.   In re Asbestos Prod. Liab. Litig. (No. VI), 311

F.R.D. 152 (E.D. Pa. 2015).

         Accordingly, the motion to substitute April McNab as

the plaintiff and to amend the complaint to reflect the

substitution will be denied.     The complaint will be dismissed.




                                  -2-
